Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 14 “However, Hildebrand does not teach or suggest that the virtual applications running in the virtualization layer 62 include a privileged virtual application that is allowed to communicate directly with the operating system running in the lower level Hardware 60. Therefore, Hildebrand fails to disclose "wherein the source node includes a container engine application executed by an operating system, the container engine application providing a platform for instantiation and execution of one or more containerized applications abstracted from the operating system, the one or more containerized applications comprising a privileged storage container application allowed to communicate directly with the operating system" as recited in claim 1. Prahlad does not cure these deficiencies of Hildebrand”, examiner respectfully disagrees and notes the following:
	As the steps of the claimed method that are being performed are not dependent upon the type of storage container, privileged or non-privileged, the features of the container fall outside of the scope of the claim and are seen as intended use, thus lacking patentable weight.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5,8-12,15-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand et al (US 2016/0092132 A1) hereinafter referred to as Hildebrand in view of Prahlad et al (US 7,529,782 B2) hereinafter referred to as Prahlad.

	Regarding claim 8, Hildebrand teaches A computing system comprising:
a processor (Hildebrand [0047] "Each of the data centers in the system is provided with at least one server in communication with data storage. More specifically, the first data center (710) is provided with a server (720) having a processing unit (722), in communication with memory (724) across a bus (726), and in communication with first local storage (728); the second data center (730) is provided with a server (740) having a processing unit (742), in communication with memory (744) across a bus (746), and in communication with second local storage (748)"); and 
memory, the memory storing instructions to execute a method (Hildebrand [0047] "Each of the data centers in the system is provided with at least one server in communication with data storage. More specifically, the first data center (710) is provided with a server (720) having a processing unit (722), in communication with memory (724) across a bus (726), and in communication with first local storage (728); the second data center (730) is provided with a server (740) having a processing unit (742), in communication with memory (744) across a bus (746), and in communication with second local storage (748)"), the method comprising: 
copying the source node volume from the source node to the destination node thereby creating a destination node volume (Hildebrand [0043] "Prior to migration of the application to a different data center, a second data center separate from the first data center is selected for migration (612) and the application is re-launched in the selected second data center (614). Accordingly, in a planned migration, the application affected by the hardware failure is re-launch at a different data center"), each of the first and second portions of data block references identifying a respective storage location of a respective data block associated with the source node volume (Hildebrand [0038] "In one embodiment, any level of consistency can be used, including, but not limited to, application, crash, file system, etc. Accordingly, data and metadata from one or more write operations are stored in local data storage and replicated to backup data storage"; Here Hildebrand is teaching that all ), 
the source node volume being mounted at a first compute node that includes a first processor and a first memory module (Hildebrand [0047] "Each of the data centers in the system is provided with at least one server in communication with data storage. More specifically, the first data center (710) is provided with a server (720) having a processing unit (722), in communication with memory (724) across a bus (726), and in communication with first local storage (728); the second data center (730) is provided with a server (740) having a processing unit (742), in communication with memory (744) across a bus (746), and in communication with second local storage (748)"); 
the destination node including a second processor and a second memory module (Hildebrand [0047] "Each of the data centers in the system is provided with at least one server in communication with data storage. More specifically, the first data center (710) is provided with a server (720) having a processing unit (722), in communication with memory (724) across a bus (726), and in communication with first local storage (728); the second data center (730) is provided with a server (740) having a processing unit (742), in communication with memory (744) across a bus (746), and in communication with second local storage (748)"); and
creating a destination node snapshot corresponding with the second source node snapshot, the destination node snapshot including a third plurality of data block references that each identifies a respective storage location associated with the respective data blocks referenced by the second portion of data block references copied to the destination node volume (Hildebrand [0038] "Regardless of the format of the replication at step (506), a data consistency point is created on both the local and backup data storage. The creation of the consistency point ensures that should the application be subject to a failure, the application can recover from a consistent data set. A consistency point can be achieved using several different methods known to someone skilled in the art. In one embodiment, a file system or storage system snapshot is taken and copy-on-write semantics are employed to save data at a certain point in time without delaying application requests for an extended period of time"; Here, Hildebrand is teaching a replication system that backups data from a source node to a remote node. Then, a snapshot (third plurality) of the backup node is taken to create a consistency point between the source and backup nodes for later recovery. As this snapshot is only of the second data blocks, and is stored on the destination drive, this snapshot identifies the location of those blocks in the system);
wherein the source node includes a container engine application executed by an operating system, the container engine application providing a platform for instantiation and execution of one or more containerized applications abstracted from the operating system, the one or more containerized applications comprising a privileged storage container application allowed to communicate directly with the operating system (Hildebrand [0033] "Virtualization layer (62) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients"; Hildebrand teaches that the source node can run a variety of virtualized applications/processes. As the steps of the method that the claimed system are performing are not dependent upon the type of virtualized applications/processes, privileged or non-privileged, the features of the virtualized applications/processes fall outside of the scope of the claim and are seen as intended use, thus lacking patentable weight), however Hildebrand, as noted in [0038], does not require a specific type of initial replication process or restoration and thus, does not explicitly teach based on a single request to copy a source node volume from a source node to a destination node, the source node volume including a plurality of source node snapshots, each source node snapshot capturing an entire state of the source node volume at a particular point in time, wherein copying the source node volume form the source node to the destination node includes: comparing a first plurality of data block references included in a first source node snapshot to a second plurality of data block references included in a second source node snapshot to identify a first portion of data block references and a second portion of data block references, the first source node snapshot and the second source node snapshot being included in the plurality of snapshots, the first portion of data block references being included in both the first plurality of data block references and the second plurality of data block references, the second portion of data block references being included in the second plurality of data block references but not in the first plurality of data block references, the first source node snapshot capturing a state of the source node volume at a first point in time, the second source node snapshot capturing a state of the source node volume at a second point in time, the first point in time preceding the second point in time, copying all data blocks referenced in the first source node snapshot from the source node to the destination node, copying the respective data blocks referenced by the second portion of data block references from the source node volume to the destination node volume.
Prahlad teaches based on a single request to copy a source node volume from a source node to a destination node (Prahlad Fig. 5 Step 402; Col. 10 Lines 26-30, "The storage manager scans the replication volume table to identify available snapshots for presentation in a menu that allows selection of an available snapshot, step 402"; Col. 10 Lines 37-49, "Starting with the selected snapshot, for each snapshot in the query result, loop 406, the storage manager directs a given media agent, in conjunction with a given data agent, to read and restore all clusters of changed data not already restored from clusters indexed by a prior snapshot, e.g., the latest version of each cluster, step 408. According to one embodiment, this is accomplished by restoring the clusters indexed by each of the snapshots in the query result, starting with the original snapshot, and overwriting clusters indexed by the original snapshot with changed clusters indexed by subsequent snapshots up to the snapshot representing the point in time selected by the user or system process"; A single command is sent from the user to restore a volume to the state of the selected screenshot. This causes a new volume to be created (destination node volume) based on the source volume), 
the source node volume including a plurality of source node snapshots, each source node snapshot capturing an entire state of the source node volume at a particular point in time (Prahlad Col. 7 Lines 43-47, "As each snapshot indexes an information store at a given point in time”; Col. 10 Lines 31-34, "When the user selects a snapshot, the storage manager performs a query of the replication volume table to identify all previous snapshots for an information store from which the selected snapshot was taken, step 404"),
wherein copying the source node volume form the source node to the destination node includes: 
comparing a first plurality of data block references included in a first source node snapshot to a second plurality of data block references included in a second source node snapshot to identify a first portion of data block references and a second portion of data 4 block references, the first source node snapshot and the second source node snapshot being included in the plurality of snapshots, the first portion of data block references being included in both the first plurality of data block references and the second plurality of data block references, the second portion of data block references being included in the second plurality of data block references but not in the first plurality of data block references (Prahlad Col. 6 Lines 51-60, "In order to track the location of snapshots, the system uses a database table or similar data structure, referred to herein as a replication volume table 102. The replication volume table 102, among other advantages, facilitates the tracking of multiple snapshots across multiple storage devices 115. For example, the system might, as directed by a policy or a user, store a first snapshot t0 on first storage device A, such as a tape drive or library, and then store subsequent snapshots containing only the changed culster(s ), tm on a second storage device B, such as an optical drive or library"; Col. 9 Line 50 - Col. 10 Line 16, “For each snapshot, tm that is taken of the information store, a comparison is performed such that only the clusters which have changed or been created since the last snapshot, tn-1' was taken of that volume are stored, step 310. For example, in some embodiments the data agent employs a block filter or similar construct known to those of skill in the art to compare snapshot tn with tn-l and thereby detect changed clusters on an information store. Alternatively, the data agent may use other techniques know in the art, such as Copy on Write ("COW"), to identify changed data on an information store. If a given cluster in the information store has changed since the last snapshot in which the cluster appears, or if the cluster from the information store was created subsequent to the last snapshot, then the cluster is read from information store and stored with the new snapshot being written to the storage device, step 314. A determination is made regarding the given storage device to which the snapshot and changed data (which may also include newly created data) is to be written, step 316. Techniques such as those described in conjunction with storage of the initial snapshot, steps 302 and 304, may also be employed regarding storage of subsequent snapshots. Advantageously, the initial snapshot and any subsequent snapshot may written to any storage device available in the network. Furthermore, there is no limitation to the combination of devices used to store the snapshots for a given information store. For example, an initial snapshot may be written to storage device A, a second and third snapshots may be written to storage device B, and a fourth snapshot may be written to storage device C. Regardless of the storage device that is selected, step 316, the replication volume table is updated to reflect the location, step 318, allowing snapshots to be located when a  user requests to restore the information store from which the snapshots were taken”; Prahlad is teaching that after the first snapshot, only the changed cluster data is saved. Therefore, in order to identify what data was changed, the first snapshot at time 1 and second snapshot at time 2 would have to be compared, and identify what had changed (second portion) and what had not changed (first portion)),
the first source node snapshot capturing a state of the source node volume at a first point in time, the second source node snapshot capturing a state of the source node volume at a second point in time, the first point in time preceding the second point in time (Prahlad Col. 7 Lines 43-47, "As each snapshot indexes an information store at a given point in time, a mechanism must be provided that allows the snapshots taken of an information store to be chronologically related so that they are properly used for restoring an information store 90");
copying all data blocks referenced in the first source node snapshot from the source node to the destination node (Prahlad Col. 10 Lines 37-49, "Starting with the selected snapshot, for each snapshot in the query result, loop 406, the storage manager directs a given media agent, in conjunction with a given data agent, to read and restore all clusters of changed data not already restored from clusters indexed by a prior snapshot, e.g., the latest version of each cluster, step 408. According to one embodiment, this is accomplished by restoring the clusters indexed by each of the snapshots in the query result, starting with the original snapshot, and overwriting clusters indexed by the original snapshot with changed clusters indexed by subsequent snapshots up to the snapshot representing the point in time selected by the user or system process");
copying the respective data blocks referenced by the second portion of data block references from the source node volume to the destination node volume (Prahlad Col. 10 Lines 37-49, "Starting with the selected snapshot, for each snapshot in the query result, loop 406, the storage manager directs a given media agent, in conjunction with a given data agent, to read and restore all clusters of changed data not already restored from clusters indexed by a prior snapshot, e.g., the latest version of each cluster, step 408. According to one embodiment, this is accomplished by restoring the clusters indexed by each of the snapshots in the query result, starting with the original snapshot, and overwriting clusters indexed by the original snapshot with changed clusters indexed by subsequent snapshots up to the snapshot representing the point in time selected by the user or system process").
As Hildebrand and Prahlad are both in a similar field of endeavor of Data replication systems, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Hildebrand with the Differential replication of Prahlad. One of ordinary skill in the art would have been motivated to make this modification because as noted by Hildebrand in [0038], Hildebrand requires another system to perform the initial replication, and does not require a particular replication system. Prahlad teaches a well-known method of differential 

Independent claims 1 and 15 have substantially the same scope and limitations as claim 8 above as they are respectively the corresponding Method and One or more non-transitory machine-readable media claims. Therefore, claims 1 and 15 are rejected under 35 U.S.C. 103 for at least the same reasons as claim 8 above.

Regarding claim 9, the combination of Hildebrand and Prahlad teaches The computing system recited in claim 8, the destination node snapshot including a fourth plurality of data block references that each identifies a respective storage location associated with data blocks identical to those referenced by the first plurality of data block references (Hildebrand [0038] "Regardless of the format of the replication at step (506), a data consistency point is created on both the local and backup data storage. The creation of the consistency point ensures that should the application be subject to a failure, the application can recover from a consistent data set. A consistency point can be achieved using several different methods known to someone skilled in the art. In one embodiment, a file system or storage system snapshot is taken and copy-on-write semantics are employed to save data at a certain point in time without delaying application requests for an extended period of time").



Regarding claim 10, the combination of Hildebrand and Prahlad teaches The computing system recited in claim 8, wherein the second compute node is operable to resynchronize the destination node volume with the source node volume after the destination node snapshot is created (Hildebrand Fig. 5; [0041] "Steps (522)-(528) demonstrate processing of a read operation for a migrated application. In addition to read operations, the application may also support and process write operations. Following a determination of a write operation (534), the application stores write data at the second data storage (536). As shown in FIG. 4, data is replicated from local storage to backup storage prior to migration. For a migrated application, the data replication to the backup storage takes place as well, but only for data that has not been previously replicated to the backup storage. Following step (536), it is determined if the write data generated by the application has been previously replicated to the backup storage (538). A negative response to the determination at step (538) is followed by replication of the generated and non-previously replicated write data to the backup storage (540). However, a positive response to the determination at step (538) is an indication that the generated write data is a duplicate of previously replicated data, and as such, the generated write data is not flushed to the backup storage (542). Accordingly, the process of writing data to local storage and replicating the data to the backup storage is a closed loop data storage and replication system").

Dependent claims 3 and 17 have substantially the same scope and limitations as claim 10 above as they are respectively the corresponding Method and One or more non-transitory machine-readable media claims. Therefore, claims 3 and 17 are rejected under 35 U.S.C. 103 for at least the same reasons as claim 10 above.

Regarding claim 11, the combination of Hildebrand and Prahlad teaches The computing system recited in claim 8, wherein the first source snapshot and the second source snapshot are part of a temporal sequence of snapshots, and wherein each snapshot in the temporal sequence of snapshots are replicated in temporal order (Prahlad Col. 7 Lines 43-47, "As each snapshot indexes an information store at a given point in time, a mechanism must be provided that allows the snapshots taken of an information store to be chronologically related so that they are properly used for restoring an information store 90").

Dependent claims 4 and 18 have substantially the same scope and limitations as claim 11 above as they are respectively the corresponding Method and One or more non-transitory machine-readable media claims. Therefore, claims 4 and 18 are rejected under 35 U.S.C. 103 for at least the same reasons as claim 11 above.

Regarding claim 12, the combination of Hildebrand and Prahlad teaches The computing system recited in claim 8, wherein the destination node snapshot is a copy-on-write snapshot (Hildebrand [0038] "Regardless of the format of the replication at step (506), a data consistency point is created on both the local and backup data storage. The creation of the consistency point ensures that should the application be subject to a failure, the application can recover from a consistent data set. A consistency point can be achieved using several different methods known to someone skilled in the art. In one embodiment, a file system or storage system snapshot is taken and copy-on-write semantics are employed to save data at a certain point in time without delaying application requests for an extended period of time").

Dependent claims 5 and 19 have substantially the same scope and limitations as claim 12 above as they are respectively the corresponding Method and One or more non-transitory machine-readable media claims. Therefore, claims 5 and 19 are rejected under 35 U.S.C. 103 for at least the same reasons as claim 12 above.

	Regarding claim 20, the combination of Hildebrand and Prahlad teaches The one or more non-transitory machine-readable media recited in claim 15, wherein the source node and the destination node each includes a respective container engine application executed by an operating system, the container engine application providing a standardized platform for the instantiation and execution of one or more containerized applications (Hildebrand Fig. 3; [0033] "Virtualization layer (62) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients"; The Virtualization layer acts as the container engine that allows for multiple virtual applications (containerized applications) to be run. The Virtualization layer itself requires an operating system to be run in the lower level Hardware 60 in order to operate and run its own operating systems), and wherein the one or more containerized applications includes a storage driver configured to manage the source node volume (Hildebrand [0030] "It should be understood that although not shown, other hardware and/or software components could be used in conjunction with computer system/server (12). Examples, include, but are not limited to: microcode, device drivers, redundant processing units, external disk drive arrays, RAID systems, tape drives, and data archival storage systems, etc").

Regarding claim 21, the combination of Hildebrand and Prahlad teaches The method recited in claim 1, wherein the privileged storage container application is allowed to communicate directly with a hardware component of the source node (Hildebrand [0033] "Virtualization layer (62) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients"; Hildebrand teaches that the source node can run a variety of virtualized applications/processes. As the steps of the method that the claimed system are performing are not dependent upon the type of virtualized applications/processes, privileged or non-privileged, the features of the virtualized applications/processes fall outside of the scope of the claim and are seen as intended use, thus lacking patentable weight).

Regarding claim 22, the combination of Hildebrand and Prahlad teaches The method recited in claim 1, wherein the privileged storage container application is allowed to communicate directly with a physical storage device of the source node (Hildebrand [0033] "Virtualization layer (62) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients"; Hildebrand teaches that the source node can run a variety of virtualized applications/processes. As the steps of the method that the claimed system are performing are not dependent upon the type of virtualized applications/processes, privileged or non-privileged, the features of the virtualized applications/processes fall outside of the scope of the claim and are seen as intended use, thus lacking patentable weight).

Regarding claim 23, the combination of Hildebrand and Prahlad teaches The method recited in claim 1, wherein the privileged storage container application is allowed to communicate directly with a server layer that provides an interface between the operating system and a server on which the source node is implemented (Hildebrand [0033] "Virtualization layer (62) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients"; Hildebrand teaches that the source node can run a variety of virtualized applications/processes. As the steps of the method that the claimed system are performing are not dependent upon the type of virtualized applications/processes, privileged or non-privileged, the features of the virtualized applications/processes fall outside of the scope of the claim and are seen as intended use, thus lacking patentable weight).

Regarding claim 24, the combination of Hildebrand and Prahlad teaches The method recited in claim 1, wherein the privileged storage container application of the source node is configured to communicate with a privileged storage container application of the destination node (Hildebrand [0033] "Virtualization layer (62) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients"; Hildebrand teaches that the source node can run a variety of virtualized applications/processes. As the steps of the method that the claimed system are performing are not dependent upon the type of virtualized applications/processes, privileged or non-).

Regarding claim 25, the combination of Hildebrand and Prahlad teaches The method recited in claim 1, wherein the one or more containerized applications further comprise a container application restricted to communicating directly only with the container engine application (Hildebrand [0033] "Virtualization layer (62) provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients"; Hildebrand teaches that the source node can run a variety of virtualized applications/processes. As the steps of the method that the claimed system are performing are not dependent upon the type of virtualized applications/processes, privileged or non-privileged, the features of the virtualized applications/processes fall outside of the scope of the claim and are seen as intended use, thus lacking patentable weight).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132